Citation Nr: 0706949	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-22 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to an initial compensable rating for left ear 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran retired from the military in September 1998 after 
approximately 22 years' active service.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  That decision addressed numerous claims and the 
veteran initiated appeals concerning several of them.  A 
statement of the case (SOC) in July 2003 addressed six 
separate issues, but his substantive appeal (VA Form 9), 
received in August 2003, indicated he was appealing only the 
claims concerning his hearing loss.  So those are the only 
claims at issue.  38 C.F.R. § 20.200 (2006).

The veteran also submitted claims concerning several other 
issues.  A March 2005 RO decision addressed each of those 
issues, however, and the record does not indicate he has 
submitted a notice of disagreement (NOD), in response, to 
initiate an appeal concerning any of those additional claims.  
So they are not before the Board, either.  See, again, 
38 C.F.R. § 20.200.

Finally, on his VA Form 9 the veteran indicated he wanted to 
testify at a videoconference hearing before the Board.  A 
hearing was scheduled, but he failed to report for it.  He 
has not requested to reschedule the hearing or provided good 
cause for failing to report to the one scheduled.  Therefore, 
his request for a videoconference hearing is considered 
withdrawn.  38 C.F.R. §§§ 20.702(d), 20.704(d) (2006).  


FINDINGS OF FACT

1.  The medical evidence shows the veteran does not have a 
right ear hearing loss disability according to VA standards 
- 38 C.F.R. § 3.385.  

2.  The medical evidence also shows the veteran had level I 
hearing in his left ear in November 1998 and level II hearing 
in that ear during the years since.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).  

2.  The criteria are not met for a compensable rating for 
left ear hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, and 4.85, 
Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 



In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a June 2001 RO letter to the veteran notifying him 
of the VCAA, he was advised of the laws and regulations 
governing the claims on appeal and the evidence that he 
needed to supply and the evidence that VA would attempt to 
obtain for him.  That letter was sent in the context of him 
trying to establish his entitlement to service connection for 
hearing loss in both ears, i.e., bilaterally, and service 
connection since has been granted for the hearing loss in his 
left ear (albeit not in his right ear).  In Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the Court clarified 
that, "[i]n cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated - it has been proven."  The Court went 
on to hold that, when a claim has been proven, the purpose of 
section 5103(a) has been satisfied and notice under this 
provision is no longer applicable.  So even if the Board 
was to assume, say for the sake of argument, that the June 
2001 VCAA letter was deficient in whatever respect, that is 
at most harmless error concerning the left ear hearing loss 
because the veteran still received the requested benefit 
(service connection) irrespective of that.  Thus, he may be 
considered to have been advised to submit any pertinent 
evidence in his possession.  No post-service treatment 
records have been obtained, but the veteran has not 
identified any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So 
the Board finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  See 
also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III) (also discussing the timing of the 
VCAA notice as it relates to prejudicial error).  Here, the 
RO initially considered the claims in April 2002, 
so not until after sending the veteran the VCAA letter in 
June 2001.  Consequently, there was no error in the timing of 
the VCAA notice as it preceded the initial adjudication of 
his claims.  And even if there was, he has received 
additional VCAA notice in February 2005, without the need to 
readjudicate his claims in a supplemental statement of the 
case (SSOC) because, as mentioned, he did not identify or 
submit any additional evidence for consideration.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.

As mentioned, the record shows the veteran was notified of 
the information and evidence necessary to establish service 
connection.  And as also mentioned, in cases like this one 
where service connection has been granted for a disability 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Regardless, because the Board is denying the veteran's claims 
- both for service connection insofar as his right ear 
hearing loss and for a higher initial rating for his left ear 
hearing loss, the downstream disability rating and effective 
date elements of his claims are moot.  Thus, no further 
notice is required and the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of his claims at this time.  Mayfield v. 
Nicholson (Mayfield III), No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

I.  Service Connection for Right Ear Hearing Loss

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  



The service medical records contain one notation by an 
examiner in February 1983 that the veteran had "some high 
frequency hearing loss" in his right ear; an audiogram did 
not accompany that report.  Numerous audiograms obtained 
during service - both before and after the February 1983 
notation - contain findings of pure tone thresholds that do 
not meet the requirements of § 3.385 for hearing loss 
disability in the right ear.  

During an authorized audiological evaluation in November 
1998, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
15
20
20
25
30

Speech audiometry revealed speech discrimination ability of 
100 percent in the right ear.  

During another authorized audiological evaluation in October 
2001, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
15
15
5
25
35

Speech audiometry revealed speech discrimination ability of 
94 percent in the right ear.  



During an even more recent authorized audiological evaluation 
in June 2003, pure tone thresholds, in decibels, were as 
follows:


HERTZ (CYCLES PER SECOND)

500
1000
2000
3000
4000
Right
15
20
10
30
35

Speech audiometry again revealed speech discrimination 
ability of 94 percent in the right ear.  

The veteran underwent yet another evaluation by the Chief of 
Audiology at a VA facility in February 2005.  No clinical 
data were reported by that examiner.  The audiologist stated 
that she could not make a determination as to the audiometric 
findings because of inconsistent responses by the veteran and 
the lack of agreement among the various tests.  She commented 
that he had a history that was remarkable for reluctance to 
attempt responses to pure tone stimuli and that that pattern 
had continued during her examination.  

The VA examiners in November 1998 and October 2001 stated the 
veteran's right ear hearing was within normal limits.  The 
June 2003 examiner commented that the hearing in the 
veteran's right ear was "borderline."  Nevertheless, 
no examiner has indicated he has or has had sufficient 
hearing loss in his right ear, either during service or 
since, to be considered a disability by VA standards as 
defined by 38 C.F.R. § 3.385.  The results of his several 
audiograms also do not indicate he has sufficient hearing 
loss in this ear to meet the threshold minimum requirements 
of this regulation.

The Court has repeatedly held that the criteria for service 
connection are not met where the evidence does not establish 
the veteran currently has the claimed disability.  See 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, there is no medical evidence confirming the veteran has 
a hearing loss "disability" in his right ear.  And this is 
the most fundamental requirement for establishing his 
entitlement to service connection.

For these reasons and bases, the claim for service connection 
for right ear hearing loss must be denied because the 
preponderance of the evidence is unfavorable, in turn meaning 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Compensable Initial Rating for Left Ear Hearing Loss

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. § 4.10.  Where there is 
a question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The current appeal arose from the rating assigned following 
the initial grant of service connection for left ear hearing 
loss.  In Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), 
the Court noted the distinction between a typical claim for 
an increased rating for a service-connected disability and an 
appeal, as here, from the initial rating assigned for a 
disability upon service connection.  In this latter 
situation, the Board must evaluate the level of impairment 
due to the disability throughout the entire period since the 
effective date of the award, considering the possibility of 
assigning a "staged" rating to compensate the veteran for 
times when his disability may have been more severe than at 
others.  In evaluating his claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Modern pure tone audiometry testing and speech audiometry 
utilized in VA audiological clinics are well adapted to 
evaluate the degree of hearing impairment accurately.  
Methods are standardized so that the performance of each 
person can be compared to a standard of normal hearing, and 
ratings are assigned based on that standard.  The assigned 
evaluation is determined by mechanically applying the rating 
criteria to certified test results.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Evaluations of unilateral defective hearing range from 0 
percent (i.e., noncompensable) to 10 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second (Hertz).  To evaluate the degree 
of disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  In situations, as here, where service connection 
has been granted only for defective hearing involving one 
ear, and the veteran does not have total deafness in both 
ears, the hearing in the non-service-connected ear is 
considered to be normal.  And a maximum 10 percent rating is 
assignable where hearing in the service-connected ear is at 
level X or XI.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, 
Diagnostic Code 6100.

Also, compensation is payable for the combination of service-
connected and non-service-connected hearing loss as if 
hearing loss in both ears was service-connected, provided the 
hearing loss in the non-service-connected ear is not the 
result of the veteran's own willful misconduct.  Further, the 
hearing impairment as a result of service-connected 
disability must be compensable to a degree of 10 percent or 
more and the hearing impairment as a result of non-service-
connected disability must meet the provisions of 38 C.F.R. 
§ 3.385.  As already indicated, section 3.385 provides that, 
for the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.383(a)(3) (2006).  

Initially, the Board notes that § 3.383 was revised during 
the pendency of this appeal.  Prior to December 2002, § 3.383 
stated that compensation was payable for the combination of 
service-connected and non-service-connected hearing loss as 
if hearing loss in both ears was service-connected, provided 
that the hearing loss in the non-service-connected ear was 
not the result of the veteran's own willful misconduct and 
there was total deafness in both ears.  

Generally, where a governing law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant will apply.  Further, 
VA's General Counsel has held that if the amended regulation 
is more favorable to the claimant, then the retroactive reach 
of the regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  38 U.S.C.A. § 7104(c).  Here, though, the 
medical evidence does not show the veteran is deaf in either 
ear.  So this change is not relevant in this case.  

During an authorized audiological evaluation in November 
1998, pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Left
25
25
35
35
30

Speech audiometry revealed speech discrimination ability of 
100 percent in the left ear.  



During an authorized audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Left
15
10
40
40
26

Speech audiometry revealed speech discrimination ability of 
88 percent in the left ear.  

During an authorized audiological evaluation in June 2003, 
pure tone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)

1000
2000
3000
4000
AVERAGE
Left
25
30
50
55
40

Speech audiometry revealed speech discrimination ability of 
84 percent in the left ear.  

As mentioned, the veteran underwent yet another evaluation by 
the Chief of Audiology at a VA facility in February 2005.  No 
clinical data were reported by that examiner, however.  The 
audiologist indicated she could not make a determination as 
to the audiometric findings because of inconsistent responses 
by the veteran and the lack of agreement among the various 
tests.  She commented that he had a history that was 
remarkable for reluctance to attempt responses to pure tone 
stimuli and that that pattern had continued during her 
examination of him.

The audiometric findings in November 1998 correspond to level 
I hearing acuity in the veteran's left ear, and the findings 
in October 2001 and June 2003 correspond to slightly worse, 
level II, hearing in this ear.  But again, since he is not 
deaf in his non-service-connected right ear, the hearing in 
that ear is considered normal - or level I - for purposes 
of rating his left ear hearing loss.

The rating schedule provides that for either level I or level 
II hearing in the service-connected ear with level I hearing 
in the other ear that is not service connected, 
a noncompensable (i.e., 0 percent) rating is to be assigned.  
And this is the veteran's present rating.

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's 
average earning capacity impairment due to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  Here, 
though, the Board believes the regular schedular standards 
adequately describe and provide for the veteran's disability 
level.  There is no indication he has ever been hospitalized 
for treatment of his left ear hearing loss since his 
separation from service.  Neither does the record reflect 
marked interference with his employment, meaning above and 
beyond that contemplated by his current noncompensable 
schedular rating.  See 38 C.F.R. § 4.1.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take his case outside 
the norm so as to warrant referral to VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 287 
(2000); VAOPGCPREC 6-96.  

The Board is troubled by the veteran's apparent lack of 
cooperation with the audiometric testing attempted in 
February 2005.  The examiner hinted that his effort was less 
than sincere.  In any event, applying the criteria of the 
rating schedule to the data obtained on all the other tests 
since his retirement from service results in a noncompensable 
rating for his left ear hearing loss throughout the appeal 
period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, and 4.85, Code 6100.  So his claim for an initial 
compensable rating for his left ear hearing loss must be 
denied because the preponderance of the evidence is 
unfavorable, in turn meaning there is no reasonable doubt to 
resolve in his favor, and his claim must be denied.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


ORDER

Service connection for right ear hearing loss is denied.  

An initial compensable rating for left ear hearing loss is 
also denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


